DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 11/03/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13, 15-16 have been amended.
Claims 17-18 have been canceled.
No claims have been added.
Claims 1-16 are currently pending and have been examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 20190303623), in view of Beadles (US 20190332691), further in view of Stocker (WO 2017190795), and Wagner et al. (US 9588790).
Regarding claim 1, Reddy discloses:
           receiving, by the server, a private blockchain associated with a private entity (By disclosing, “Examples include a directed acyclic graph of same data center, for example, in a permission, nonpublic, trusted decentralized computing platform” ([0082] of Reddy)); and
           in response to the outsourcing of the digital contract, generating, by the server, a cryptographic proof of the outsourcing of the digital contract by hashing a cryptographic address associated with the virtual machine using an electronic representation of a hashing algorithm (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed 104 may be input to a cryptographic hash function to output a cryptographic hash value” ([0098] of Reddy); “Each of those listed addresses may be an address to which a corresponding trust record of the identified software asset is published” ([0118] of Reddy); and “a virtual machine being a software asset” ([0046] of Reddy)); and 
             smart contracts are machine-executable programming codes (By disclosing, “smart contracts refer to programs executable by the decentralized computing platform” ([0092] of Reddy)).  
           Reddy does not disclose:
           read accessing, by the server, the private blockchain by using an application programming interface (API) associated with a read access permission; 
            reading, via the API by the server, a contract identifier specified by the private blockchain; 
           determining, by the server, a virtual machine that executes the digital contract by mapping the contract identifier via a database entry to the virtual machine; 
           outsourcing, by the server, the digital contract by instructing,
 the virtual machine to execute a machine-executable programming code representing the digital contract.
           However, Beadles teaches:
            read accessing, by the server, the blockchain by using an application programming interface (API) associated with a read access permission (By disclosing, “exchanging, by the computing system, with a cryptocurrency exchange the payment in the first currency to payment in a second currency different from the first currency; and paying, by the computing system, the subscription service in the second currency. The first currency is FIAT and the second currency is cryptocurrency or vice versa” ([0011] of Beadles); The subscribed parties can access “a cryptocurrency exchange system, including: a registrar configured to register transacting parties and generate a secret application programming interface (api) key ([access permission]) for each registered transacting party, the secret api key being unique for each of the registered transacting parties and linked to a single user; a data vault configured to store the secret api keys for the registered transacting parties” ([0017] of Beadles); “receive a request for access to the data in the blockchain in the data vault; and admit or deny the request based on the secret API key received” (Abstract of Beadles)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Beadles to include techniques of read accessing, by the server, the blockchain by using an application programming interface (API) associated with a read access permission. Doing so would result in an improved invention because this would allow only the subscribed users access the private blockchain, thus improving the security of the claimed invention.
           Stocker teaches:
           reading, via the API by the server, a contract identifier specified by the private blockchain (By disclosing, “Furthermore, an evaluation transaction agreement 570 may cause the creation of an evaluating means or adaption of an already existing evaluating means. By way of example a smart contract 571 comprising means to control a private contract 573 (e.g. installed on a node) can be generated as evaluating means … For instance, the evaluation transaction agreement 570 may be an agreement about the evaluation of telemetry data relating to a patient. ” (Page 41 lines 12-23 and Fig. 5 of Stocker); “In a first step 701, at least one telemetry data set relating to at least one first entity can be transmitted from a peer-to-peer module assigned to the first entity to at least one peer-to-peer application of at least one peer-to-peer network….. In a next step 702, an evaluation process of the transmitted telemetry data set is controlled by the peer-to-peer application. This means that a received telemetry data set may be forwarded by the peer-to-peer application to the correct evaluating means … Thereby, each evaluation transaction agreements may comprise a (unique) identification of the evaluating means ([contract identifier)] to be used” (Page 45 line13- Page 46 line 6, and Fig. 7 of Stocker); API to one or more nodes of a peer-to-peer network)” (Page 14 lines 1-7 of Stocker); and “the block chain can be a permissionless or permissioned block chain” (Page 22 lines 20-22 of Stocker)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Stocker to include techniques of reading, via the API by the server, a contract identifier specified by the private blockchain. Doing so would result in an improved invention because this would allow the server to select the correct contract to execute based on the contract identifier, thus improving the convenience level of the contract execution. 
            And Wagner teaches:
            determining, by the server, a virtual machine that executes the program code by mapping the program code identifier via a database entry to the virtual machine (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker ;            
            outsourcing, by the server, the programming code by instructing the virtual machine to execute the machine-executable programming code (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of machine-executable programming code representing the smart contract, in view determining, by the server, a virtual machine that executes the digital contract by mapping the contract identifier via a database entry to the virtual machine; and outsourcing, by the server, the digital contract by instructing, the virtual machine to execute a machine-executable programming code representing the digital contract. Doing so would result in an improved invention because this would allow different types of smart contracts executed by different virtual machines at the same time, thus improving the efficiency of the claimed invention.

Regarding claim 2, Reddy does not disclose:
          conducting an electronic cryptocoinage transaction associated with the cryptographic address.  
          However, Beadles teaches:
          conducting an electronic cryptocoinage transaction associated with the cryptographic address (By disclosing, “In some embodiments, the user can request to deposit a cryptocurrency and/or fiat currency in their wallet in step 506. In an alternate embodiment, the user can provide an address to cryptocurrency held in an address by a third party crypto exchange.” ([0159] of Beadles)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Beadles to include techniques of conducting an electronic cryptocoinage transaction associated with the cryptographic address. Doing so would result in an improved invention because this would allow only the users who purchased a subscription membership access the private blockchain, thus improving the economic benefits of the claimed invention.

Regarding claims 3 and 10, Reddy discloses:
          publicly publishing the cryptographic proof via a public blockchain (By disclosing, “the computing nodes 100 may be operated on different computing devices, controlled by different entities, for example, on public, permissionless, untrusted decentralized computing platforms” ([0082] of Reddy); and the cryptographic proof is published ([0097] of Reddy)).  

Regarding claims 4 and 11, Reddy discloses:
     generating a transaction record that documents the cryptographic proof (By disclosing, the cryptographic hash value is included in every block of a blockchain ([0110] and Fig. 7 of Reddy)).

Regarding claims 5 and 12, Reddy discloses:
          publicly publishing the transaction record that documents the cryptographic proof via a public blockchain (By disclosing, “the new trust record 136 may include a reference to an address of the previous trust record 134 in the blockchain … trust records like trust record 136 may include a cryptographic .  

Regarding claim 6, Reddy does not disclose:
          conducting an electronic cryptocoinage transaction in exchange for the read accessing of the private blockchain by using the API associated with the read access permission.  
            However, Beadles teaches:
           conducting an electronic cryptocoinage transaction in exchange for the read accessing of the private blockchain by using the API associated with the read access permission. (By disclosing, “exchanging, by the computing system, with a cryptocurrency exchange the payment in the first currency to payment in a second currency different from the first currency; and paying, by the computing system, the subscription service in the second currency. The first currency is FIAT and the second currency is cryptocurrency or vice versa” ([0011] of Beadles); The subscribed parties can access “a cryptocurrency exchange system, including: a registrar configured to register transacting parties and generate a secret application programming interface (api) key ([access permission]) for each registered transacting party, the secret api key being unique for each of the registered transacting parties and linked to a single user; a  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Beadles to include techniques of conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission. Doing so would result in an improved invention because this would allow only the users who purchased the subscription membership access the private blockchain, thus improving the economic benefits of the claimed invention.

Regarding claim 7, Reddy does not disclose:
          generating a transaction record that documents the electronic cryptocoinage transaction associated with the cryptographic address.  
          However, Beadles teaches:
          generating a transaction record that documents the electronic cryptocoinage transaction associated with the cryptographic address (By disclosing, “In some embodiments, the user can request to deposit a cryptocurrency and/or fiat currency in their wallet in step 506. In an alternate .  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Beadles to include techniques of generating a transaction record that documents the electronic cryptocoinage transaction associated with the cryptographic address. Doing so would result in an improved invention because this would leverage the advantages of using blockchain to store the cryptocoinage transaction (e.g. immutability, visibility and traceability, improved security and privacy, etc.).

Regarding claim 8, Reddy discloses:
           a hardware processor ([0064] of Reddy); and 
           a memory device storing instructions that when executed by the hardware processor perform operations ([0064] of Reddy), the operations comprising: 
           receiving a private blockchain associated with a private entity (By disclosing, “Examples include a directed acyclic graph of cryptographic hash pointers, such as a blockchain or other tamper-evident, immutable, decentralized data stores” ([0092] of Reddy); “That cryptographic hash value (or other hash digest) may be stored as a node content of the same data center, for example, in a permission, nonpublic, trusted decentralized computing platform” ([0082] of Reddy));
           in response to the outsourcing of the digital contract, generating a cryptographic proof of the outsourcing of the digital contract by hashing a cryptographic address associated with the virtual machine using an electronic representation of a hashing algorithm (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); the data repository 104 is included in a data store 102 of a blockchain node ([0092] and Fig. 3 of Reddy); “For instance, a given record may be stored outside of the 104 may be input to a cryptographic hash function to output a cryptographic hash value” ([0098] of Reddy); “Each of those listed addresses may be an address to which a corresponding trust record of the identified software asset is published” ([0118] of Reddy); “a virtual machine being a software asset” ([0046] of Reddy); and “the cryptographic hash digests described herein may be calculated by inputting values to be hashed into various hash functions” ([0070] of Reddy)); and 
           smart contracts are machine-executable programming codes (By disclosing, “smart contracts refer to programs executable by the decentralized computing platform” ([0092] of Reddy)). 
            Reddy does not disclose:
           in response to conducting a cryptocoinage transaction via a network, read accessing the private blockchain by using an application programming interface (API) associated with a read access permission, Page 3 of 20Attorney Docket: Inveniam #15 U.S. Application No. 16/116,966 Examiner Zhang Art Unit: 3685 Reply to September 13, 2021 Final Office Action 
            determining that an off-chain execution of the digital contract is required by reading via the API a contract identifier specified by the private blockchain in lieu of a machine- executable programming code representing the digital contract; 
             in response to the identifying of the contract identifier specified by the private blockchain, identifying the virtual machine that executes the machine-executable programming code representing the digital contract by querying an electronic database stored by the system that electronically associates the contract identifier to the virtual machine;
           outsourcing the digital contract by instructing the virtual machine to execute the machine-executable programming code representing the digital contract.
           However, Beadles teaches:
           in response to conducting a cryptocoinage transaction via a network, read accessing the private blockchain by using an application programming interface (API) associated with a read access permissionPage 3 of 20Attorney Docket: Inveniam #15 U.S. Application No. 16/116,966 Examiner Zhang Art Unit: 3685 Reply to September 13, 2021 Final Office Action(By disclosing, “exchanging, by the computing system, with a cryptocurrency exchange the payment in the first currency to payment in a second currency different from the first currency; and paying, by the computing system, the subscription service in the second currency. The first currency is FIAT and the second currency is cryptocurrency or vice versa” ([0011] of Beadles); The subscribed parties can access “a cryptocurrency exchange system, including: a registrar configured to register transacting parties and generate a secret application programming interface (api) key ([access permission]) for each registered transacting party, the secret api key being unique for each of the registered transacting parties and linked to a single user; a data vault configured to store the secret api keys for the registered transacting parties” ([0017] of Beadles); “receive a request for access to the data in the blockchain in the data vault; and admit or deny the request based on the secret API key received” (Abstract of Beadles)). 
conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission. Doing so would result in an improved invention because this would allow only the users who purchased the subscription membership access the private blockchain, thus improving the economic benefits of the claimed invention.
           Stocker teaches:
           determining that an off-chain execution of the digital contract is required by reading via the API a contract identifier specified by the private blockchain in lieu of conveying a machine-executable programming code representing the digital contract (By disclosing, “A smart contract (e.g. running on a peer-to-peer application, in particular, chain) and a 'private contract' (running e.g. off chain or on a subset of nodes) may be generated as a result of a generated evaluation transaction agreement” (Page 12 lines 12-20 of Stocker); “Furthermore, an evaluation transaction agreement 570 may cause the creation of an evaluating means or adaption of an already existing evaluating means. By way of example a smart contract 571 comprising means to control a private contract 573 (e.g. installed on a node) can be generated as evaluating means … For instance, the evaluation transaction agreement 570 may be an agreement about the forwarded by the peer-to-peer application to the correct evaluating means … Thereby, each evaluation transaction agreements may comprise a (unique) identification of the evaluating means ([contract identifier)] to be used” which means the execution of the off-chain private contract as the evaluation means is determined to be required so that the procedure will go from step 701 to step 702 (Page 45 line13- Page 46 line 6, and Fig. 7 of Stocker); and “The calculation of private contract(s) and/or protocol (s) comprising cryptographic proof(s) may make use of specific hardware and/or software configurations that are preferably optimised for executing private contract(s) and/or setting up cryptographic proof system(s) and/or computing cryptographic proof(s) (e.g. high performance private contract and/or cryptographic proof system computation module(s) running in a data centre that is connected via a API to one or more nodes of a peer-to-peer network)” (Page 14 lines 1-7 of Stocker)). 
            identifying the contract identifier specified by the private blockchain (By disclosing, “This means that a received telemetry data set may be forwarded by a (unique) identification of the evaluating means ([contract identifier)] to be used” (Page 45 line13- Page 46 line 6 of Stocker); “at least the above described messages, such as the agreements and other messages, can be hashed together in pairs in a block of the block chain by a Merkle tree” (Page 43 lines 19-28 of Stocker); and “the block chain can be a permissionless or permissioned block chain. In a specific case the block chain can be public, consortium or private block chain” (Page 22 lines 20-22 of Stocker)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Stocker to include techniques of determining that an off-chain execution of the digital contract is required by reading via the API a contract identifier specified by the private blockchain in lieu of conveying a machine-executable programming code representing the digital contract; and identifying the contract identifier specified by the private blockchain. Doing so would result in an improved invention because this would allow the specific identified digital contract to be executed off-chain for performance or scalability reason(s) (Page 14 lines 9-14 of Stocker). 
          And Wagner teaches:
         in response to identifying a machine-executable programming code,  identifying a virtual machine that executes the machine-executable program code by querying an electronic database stored by the system that electronically associates the program code to the virtual machine (By disclosing, “After a request has been successfully processed by the frontend 120, the worker manager 140 finds capacity to service the request to execute user code on the virtual compute system 110. For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container. Alternatively, if the user code is available in the local cache of one of the virtual machine instances (e.g., stored on the instance 158 but do not belong to any individual containers), the worker manager 140 may create a new container on such an instance, assign the container to the request, and cause the user code to be loaded and executed in the container” which infers that the user code is queried in the active pool ([electronic database]).” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner); “For example, if the state manager 150 detects that a new request to execute a program code on the virtual compute system 110 is to utilize a shared resource, the state manager 150 may select an instance (e.g., one that has already been associated with the user associated with the program code) from an active pool 140A, and configure the instance such that one or more containers running the program code have access to the shared resource” (Col 16 line 51-Col 17 line 8 of Wagner); and “receive a first request to execute a program code of a user on the virtual 
            outsourcing the machine-executable program code by instructing the virtual machine to execute the machine-executable programming code (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of identifying the contract identifier specified by the private blockchain, in view of Wagner to include techniques of in response to the identifying of the contract identifier specified by the private blockchain, identifying the virtual machine that executes the machine-executable programming code representing the digital contract by querying an electronic database stored by the system that electronically associates the contract identifier to the virtual machine; and outsourcing the digital contract by instructing the virtual machine to execute the machine-executable programming code representing the digital contract.  
Regarding claim 9, Reddy discloses:
         cryptographic address associated with the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); the data repository 104 is included in a data store 102 of a blockchain node ([0092] and Fig. 3 of Reddy); “For instance, a given record may be stored outside of the directed acyclic graph of cryptographic hash pointers, but that record and an appended timestamp and address in the data store 104 may be input to a cryptographic hash function to output a cryptographic hash value” ([0098] of Reddy); “Each of those listed addresses may be an address to which a corresponding trust record of the identified software asset is published” ([0118] of Reddy); and “a virtual machine being a software asset” ([0046] of Reddy));

           associating the cryptocoinage transaction with the cryptographic address.
           However, Beadles teaches:
           associating the cryptocoinage transaction with the cryptographic address (By disclosing, “In some embodiments, the user can request to deposit a cryptocurrency and/or fiat currency in their wallet in step 506. In an alternate embodiment, the user can provide an address to cryptocurrency held in an address by a third party crypto exchange.” ([0159] of Beadles)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of cryptographic address associated with the virtual machine, in view of Beadles to include techniques of associating the cryptocoinage transaction with the cryptographic address. Doing so would result in an improved invention because this would allow the users to retrieve the cryptocoinage transaction information based on the cryptographic address, thus improving the user convenience of the claimed invention. 

Regarding claim 13, Reddy does not disclose:
         generating a transaction record that documents the cryptocoinage transaction and the read accessing using the API.
          However, Beadles teaches:
          generating a transaction record that documents the cryptocoinage transaction and the read accessing using the API (By disclosing, “the subscription payment includes the cryptocurrency stored in the blockchain” ([0021], [0011] of Beadles); and “a data vault configured to store the secret api keys for the registered second peers and data in a blockchain” ([0015] of Beadles)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Beadles to include techniques of generating a transaction record that documents the cryptocoinage transaction and the read accessing using the API. Doing so would result in an improved invention because this would leverage the advantages of using blockchain to store the cryptocoinage transaction and the read accessing (e.g. immutability, visibility and traceability, improved security and privacy, etc.).

Regarding claim 15, Reddy discloses:
           A memory device storing instructions that when executed by a hardware processor perform operations ([0064] of Reddy) for cryptographically proving a digital contract, the operations comprising: 
           receiving a private blockchain associated with a private entity (By disclosing, “Examples include a directed acyclic graph of cryptographic hash pointers, such as a blockchain or other tamper-evident, same data center, for example, in a permission, nonpublic, trusted decentralized computing platform” ([0082] of Reddy));
           generating a data record in a blockchain data layer that documents the outsourcing of the digital contract to the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); and the data repository 104 is included in a data store 102 of a blockchain node ([0092] and Fig. 3 of Reddy));  
            generating a cryptographic proof of the outsourcing by hashing the data record in the blockchain data layer with a cryptographic address associated with the virtual machine (By disclosing, “In some embodiments, the directed acyclic graph of cryptographic hash pointers 104 may provide a tamper-evident, immutable, decentralized data store to which the smart contracts are published and to which records access by the smart contracts are published, which in some cases may include output of the smart contracts as well as inputs to the smart contracts. In some embodiments, publishing a record or smart contract to the data repository 104 may include storing all of the information of that record or smart contract (e.g., the program code of the logic of the smart contract that is executed by the computing nodes 100 (e.g., in a virtual-machine of the decentralized computing platform corresponding to a target of byte code into which smart contracts are interpreted) in content of nodes of the directed acyclic graph of cryptographic hash pointers” ([0097] of Reddy); the data repository 104 is included in a data store 102 of a blockchain node ([0092] and Fig. 3 of Reddy); “For instance, a given record may be stored outside of the directed acyclic graph of cryptographic hash pointers, but that record and an appended timestamp and address in the data store 104 may be input to a cryptographic hash function to output a cryptographic hash value” ([0098] of Reddy); “Each of those listed addresses may be an address to which a corresponding trust record of the identified software asset is published” ([0118] of Reddy); and “a virtual machine being a software asset” ([0046] of Reddy));
          publicly publishing the cryptographic proof via a public blockchain (By disclosing, “the computing nodes 100 may be operated on different computing devices, controlled by different entities, for example, on public, permissionless, untrusted decentralized computing platforms” ([0082] of Reddy); and the cryptographic proof is published ([0097] of Reddy)); and 
          identifying the data record in the blockchain data layer that is associated with the cryptographic address associated with the virtual machine (By disclosing, the execution of the smart contract is recorded in a blockchain ([0097], [0082], and Fig. 3 of Reddy); “In some embodiments, receiving a result (here and with respect to the other smart contracts herein) is achieved by receiving a response (including pulling a record or receiving a pushed message) indicating that the promotion smart contract executed to completion without error … In some embodiments, receiving the results may include receiving a value sent by the decentralized computing platform, or in some cases receiving the result may include accessing a record in the tamper-evident, immutable, decentralized data store described above designated to store the result” ([0155] of Reddy); “For instance, a given record may be stored outside of the directed acyclic graph of cryptographic hash pointers, but that record and an appended timestamp and address in the data store 104 may be input to a cryptographic hash function to output a cryptographic hash value” ([0098] of Reddy); “Each of those listed addresses may be an address to which a corresponding trust record ; and
          smart contracts are machine-executable programming codes (By disclosing, “smart contracts refer to programs executable by the decentralized computing platform” ([0092] of Reddy)).
          Reddy does not disclose:
           conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission; 
            determining that an off-chain execution of the digital contract is required by reading via the API a contract identifier specified by the private blockchain in lieu of conveying a machine-executable programming code representing the digital contract; 
            identifying a virtual machine by mapping the contract identifier read via the API to the virtual machine; and
          Page 5 of 20Attorney Docket: Inveniam #15 U.S. Application No. 16/116,966 Examiner Zhang Art Unit: 3685 Reply to September 13, 2021 Final Office Actionoutsourcing the digital contract by instructing the virtual machine to execute the machine-executable programming code representing the digital contract;
           However, Beadles teaches:
           conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission (By disclosing, “exchanging, by secret application programming interface (api) key ([access permission]) for each registered transacting party, the secret api key being unique for each of the registered transacting parties and linked to a single user; a data vault configured to store the secret api keys for the registered transacting parties” ([0017] of Beadles); “receive a request for access to the data in the blockchain in the data vault; and admit or deny the request based on the secret API key received” (Abstract of Beadles)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Beadles to include techniques of conducting a cryptocoinage transaction via a network in exchange for read accessing the private blockchain by using an application programming interface (API) associated with a read access permission. Doing so would result in an improved invention because this would allow only the users who purchased the subscription membership access the private blockchain, thus improving the economic benefits of the claimed invention.

           determining that an off-chain execution of the digital contract is required by reading via the API a contract identifier specified by the private blockchain in lieu of conveying a machine-executable programming code representing the digital contract (By disclosing, “A smart contract (e.g. running on a peer-to-peer application, in particular, chain) and a 'private contract' (running e.g. off chain or on a subset of nodes) may be generated as a result of a generated evaluation transaction agreement” (Page 12 lines 12-20 of Stocker); “Furthermore, an evaluation transaction agreement 570 may cause the creation of an evaluating means or adaption of an already existing evaluating means. By way of example a smart contract 571 comprising means to control a private contract 573 (e.g. installed on a node) can be generated as evaluating means … For instance, the evaluation transaction agreement 570 may be an agreement about the evaluation of telemetry data relating to a patient. ” (Page 41 lines 12-23 and Fig. 5 of Stocker); “In a first step 701, at least one telemetry data set relating to at least one first entity can be transmitted from a peer-to-peer module assigned to the first entity to at least one peer-to-peer application of at least one peer-to-peer network….. In a next step 702, an evaluation process of the transmitted telemetry data set is controlled by the peer-to-peer application. This means that a received telemetry data set may be forwarded by the peer-to-peer application to the correct evaluating means … Thereby, each evaluation transaction agreements may comprise a (unique) identification of the evaluating means ([contract API to one or more nodes of a peer-to-peer network)” (Page 14 lines 1-7 of Stocker)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Stocker to include techniques of determining that an off-chain execution of the digital contract is required by reading via the API a contract identifier specified by the private blockchain in lieu of conveying a machine-executable programming code representing the digital contract. Doing so would result in an improved invention because this would allow resource intensive optimization algorithms executed off-chain for performance or scalability reason(s) (Page 14 lines 9-14 of Stocker). 
            Wagner teaches:
            identifying a virtual machine by mapping the program code identifier read via the API to the virtual machine identifier (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner); “For example, if the state manager 150 detects that a new request to execute a program code on the virtual compute system 110 is to utilize a shared resource, the state manager 150 may select an instance (e.g., one that has already been associated with the user associated with the program code) from an active pool 140A, and configure the instance such that one or more containers running the program code have access to the shared resource” (Col 16 line 51-Col 17 line 8 of Wagner); “receive a first request to execute a program code of a user on the virtual compute system, the first request including information usable for identifying the program code and the user” (Claim 1 of Wagner); and “The virtual compute system 110 may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for generating and uploading user codes, invoking the user codes (e.g., submitting a request to execute the user codes on the virtual compute system 110)); and 
           instructing the virtual machine to execute the machine-executable programming code (By disclosing, “For example, if there exists a particular virtual machine instance in the active pool 140A that has a container with the same user code loaded therein (e.g., code 156A-3 shown in the container 156A), the worker manager 140 may assign the container to the request and cause the user code to be executed in the container” (Col 11 line 56 – Col 12 line 3 and Fig. 1 of Wagner)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of machine-executable programming code representing the smart contract, in view of Wagner to include techniques of identifying a virtual machine by mapping the program code identifier read via the API to the virtual machine identifier; and instructing the virtual machine to execute the machine-executable programming code. Doing so would result in an improved invention because this would allow different types of smart contracts executed by different virtual machines at the same time, thus improving the efficiency of the claimed invention.

Regarding claim 16, Reddy discloses:
          receiving a request for the data record in the blockchain data layer (By disclosing, “In some embodiments, this may include accessing the above-describe published trust records in the tamper-evident, immutable, decentralized data store, which in some cases may be implemented with the directed acyclic 104” which means a request/command must be sent for access the trust records ([0131] of Reddy)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 20190303623), in view of Beadles (US 20190332691), further in view of Stocker (WO 2017190795), Wagner et al. (US 9588790), and Madisetti et al. (US 10102265).
Regarding claim 14, Reddy does not disclose:
          transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer.  
           However, Madisetti teaches:
           transacting a cryptocoinage in response to the generating of the data record in the blockchain data layer (By disclosing, “Normal blocks such as 500, 502 are created by the miners on the blockchain network and require proof-of-work mining separated by a block interval 506” (Col 19 lines 4-27 of Madisetti); and “Coinbase Address (coinbase) 182: This is a 20-byte address of the account to which all the rewards for mining of the block and the execution of contracts are transferred” (Col 14 lines 7-9 of Madisetti)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Reddy in view of Madisetti to include techniques of transacting a cryptocoinage in response to the execution of the digital contract. Doing so would result in an .

Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150309831 to Powers for disclosing selecting a particular virtual machine to process a transaction.
US 20170353309 to Gray for disclosing directing a virtual machine to execute a smart contract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUAN ZHANG/Examiner, Art Unit 3685             

/JAY HUANG/Primary Examiner, Art Unit 3619